Case: 17-15550     Date Filed: 09/20/2018   Page: 1 of 4


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                  No. 17-15550
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 1:17-cv-01541-ELR



ASO HOLDINGS INC,

                                                                  Plaintiff-Appellee,

                                      versus

MELINDA SETENYI,
and all other occupants,

                                                              Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (September 20, 2018)

Before WILSON, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 17-15550      Date Filed: 09/20/2018     Page: 2 of 4


       Melinda Setenyi appeals pro se the remand of an action to dispossess filed

by ASO Holdings, Inc., following its removal to the district court by Setenyi. The

district court remanded the action to state court for lack of subject matter

jurisdiction. Setenyi argues she was entitled to remove the action under 28 U.S.C.

§ 1443, which allows removal under narrow circumstances when necessary to

protect civil rights. We affirm.

       ASO Holdings purchased Setenyi’s residence in a non-judicial foreclosure

sale and then filed an action in a Georgia court to dispossess Setenyi. Setenyi

answered that she did not share a landlord-tenant relationship with ASO Holdings

and did not owe it rent. Later, Setenyi filed an amended answer that added the

defense that ASO Holdings was “not entitled to evict [her] or secure a money

judgment for the . . . reason [that would constitute a] violation of Civil Rights Act

of 1866, 14 Stat. 27.” Setenyi filed a notice of removal that alleged the action was

removable as “‘arising under’ federal law,” 28 U.S.C. § 1331, that “ASO Holdings

[was acting] in violation, deprivation, encroachment and invasion upon Civil

Rights,” and that it filed the “eviction complaint . . . in an effort to separate itself

from an ongoing conspiracy and white color crime . . . .”

       The district court adopted the recommendation of a magistrate judge to

remand the action to dispossess to state court. The district court ruled that there

was no federal question jurisdiction because ASO Holdings did not raise a federal


                                            2
               Case: 17-15550     Date Filed: 09/20/2018    Page: 3 of 4


claim in its complaint and because Setenyi’s reliance on federal law as a defense

was insufficient to confer jurisdiction.

      We review de novo whether a district court has subject matter jurisdiction.

See Pintando v. Miami-Dade Hous. Agency, 501 F.3d 1241, 1242 (11th Cir. 2007).

Ordinarily, we cannot review a decision to remand an action to state court, but we

have jurisdiction to review the decision to remand when removal is predicated on

section 1443. 28 U.S.C. § 1447(d). We must determine whether remand was

appropriate based on an implicit finding that grounds did not exist for removal

under section 1443. See Alabama v. Conley, 245 F.3d 1292, 1293 n.1 (11th Cir.

2001). The district court must remand the case at any time before final disposition

if the court determines it lacks subject matter jurisdiction. 28 U.S.C. § 1447(c).

      Setenyi failed to allege grounds for removal under section 1443. A

defendant may remove a civil action from a state court to the district court if the

action is “[a]gainst any person who is denied or cannot enforce in the courts of

such State a right under any law providing for the equal civil rights of citizens of

the United States or of all persons within the jurisdiction thereof.” Id. § 1443(1).

To remove her case under section 1443(1), Setenyi had to allege that the right she

relied on “arises under a federal law providing for specific civil rights stated in

terms of racial equality” and that she had been denied or cannot enforce that right

in the state courts. Conley, 245 F.3d at 1295, 1298 (quoting Georgia v. Rachel, 384


                                           3
               Case: 17-15550      Date Filed: 09/20/2018    Page: 4 of 4
U.S. 780, 792, 804–05 (1966)). That ASO Holdings filed an action to evict Setenyi

did not directly conflict with or violate her rights under the Civil Rights Act.

Setenyi alleges that the action to dispossess is in “violation . . . [of] her Civil

Rights,” but “broad contentions . . . cannot support a valid claim for removal,”

Rachel, 384 U.S. at 792. Furthermore, Setenyi did not allege that she would be

denied or cannot enforce her civil rights in a Georgia court. Setenyi’s allegations

were insufficient to support removal under section 1443.

      AFFIRMED.




                                            4